Citation Nr: 1032363	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  03-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL)

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

3.  Entitlement to an increased initial rating for diabetes 
mellitus, type II, currently rated 20 percent disabling.

4.  Entitlement to an increased initial rating for diabetic 
peripheral neuropathy, left lower extremity, currently rated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney-at-Law




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to November 
1957, and from January 1958 to July 1964.  Thereafter, he had 
periods of active duty for training and inactive duty for 
training in the Reserves.  

This matter came to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).

A January 2001 rating decision denied entitlement to service 
connection for CLL, and the Veteran perfected a timely appeal.  
In September 2005, the Board issued a decision denying 
entitlement to service connection for CLL.  The Veteran filed a 
timely appeal to the Court of Appeals for Veterans Claims 
(Court).  Per a September 2006 Joint Motion for Remand and Court 
Order, the decision was vacated and remanded for further 
development consistent with the Joint Motion for Remand.  This 
matter was remanded in February 2007.

A May 2007 rating decision determined that new and material 
evidence had not been received to reopen a claim of entitlement 
to service connection for bilateral hearing loss.  A notice of 
disagreement was filed in June 2007, a statement of the case was 
issued in June 2008, and a substantive appeal was received in 
July 2008.

In correspondence from the Veteran's representative, he has 
repeatedly referred to a notice of disagreement that was 
mailed/filed in September 2008 pertaining to an August 29, 2008 
rating decision; the issue(s) is not identified.  The claims 
folders do not contain an August 28, 2008 rating decision, nor 
correspondence from the Veteran's representative date-stamped as 
received in September 2008.  The Veteran's representative should 
clarify any such notice of disagreement, and is also referred to 
38 C.F.R. § 20.201 (2009).

The issues of entitlement to service connection for CLL, and 
entitlement to increased initial ratings for diabetes mellitus 
and diabetic peripheral neuropathy are REMANDED to the RO.  VA 
will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a February 1992 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss; the Veteran did 
not file a notice of disagreement.  

2.  In August 2005, the Veteran filed a request to reopen his 
claim of service connection for bilateral hearing loss.

3.  Additional evidence received since the RO's prior decision is 
new to the record, relates to an unestablished fact necessary to 
substantiate the merits of the claim of service connection for 
bilateral hearing loss, and raises a reasonable possibility of 
substantiating the claim.  

4.  Resolving all doubt in the Veteran's favor, bilateral hearing 
loss had its onset in service.  


CONCLUSIONS OF LAW

1.  The February 1992 rating decision which denied entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
February 1992 RO denial, and the claim of service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In light of the 
favorable decision as it relates to the finding that new and 
material evidence has been received to reopen the claim of 
service connection for bilateral hearing loss and the grant of 
service connection for bilateral hearing loss on the merits, no 
further discussion of VCAA is necessary.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The matter of VCAA compliance with regard 
to the other issues will be addressed in a future merits decision 
on those issues after action is undertaken as directed in the 
remand section of this decision.  Any notice deficiency, per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)), as section 5103(a) notice provisions have been 
satisfied, and if the Veteran so chooses, she will have an 
opportunity to initiate the appellate process again should she 
disagree with the disability rating or effective date assigned to 
the award.  Then, more detailed obligations arise, the 
requirements of which are set forth in sections 7105(c) and 
5103A.  Dingess, 19 Vet. App. at 489.  

New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in August 
2005, and the regulation applicable to his appeal provides that 
new and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In January 1992, the Veteran filed a claim of service connection 
for bilateral hearing loss, which was denied in a February 1992 
rating decision.  Such rating decision was issued to the Veteran 
in March 1992.  The evidence of record contained service 
treatment records and a statement from Dr. Kiedrowski dated in 
December 1991.  The Veteran did not file a notice of disagreement 
with the February 1992 rating decision; thus, such decision is 
final.  38 U.S.C.A. § 7105(c).

In support of his August 2005 claim to reopen, the Veteran has 
submitted a July 2005 private audiology opinion from Sheridan 
Martin, Au. D., CCC-A., which relates his high-frequency hearing 
loss to in-service noise exposure.  Such evidence relates to an 
unestablished fact necessary to substantiate the merits of the 
claim.  Thus, the claim of service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108.  The merits of the 
underlying service connection claim is addressed below.  

Service connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" means active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require in-service 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are not 
met until several years after separation 
from service, the record must include 
evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test 
results meeting the criteria of 38 C.F.R. 
§ 3.385....For example, if the record shows 
(a) acoustic trauma due to significant 
noise exposure in service and audiometric 
test results reflecting an upward shift in 
tested thresholds in service, though still 
not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing 
produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A February 1954 examination performed for enlistment purposes 
reflects that the Veteran scored a 15/15 on a whispered voice 
test.  

A November 1957 examination performed for enlistment purposes 
reflects that the Veteran scored a 15/15 on a whispered voice 
test.

While the whispered voice test is not a valid assessment of 
hearing at the time of entrance or discharge, this was the 
customary test used during that period, and unfortunately no 
audiometric tests were conducted in connection with his entrance 
and discharge examination. Based on such customary practice, the 
Veteran's hearing was deemed normal.

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, must 
be converted from American Standards Association (ASA) units to 
International Standards Organization (ISO) units.  In January 
1962, the Veteran underwent an audiological evaluation and the 
converted pure tone thresholds, in decibels, were as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

A June 1964 examination conducted for discharge purposes reflects 
the following converted pure tone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
15
15
10
LEFT
20
15
10
20
15

On a July 1979 Report of Medical History, the Veteran checked the 
'No' box pertaining to 'hearing loss.'  A July 1979 examination 
report reflects that audiological testing was not performed.

On a January 1981 Report of Medical History, the Veteran checked 
the 'No' box for 'hearing loss.'  On a January 1981 annual 
reserve examination, pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
10
5
5
15

On an April 1983 Report of Medical History, the Veteran checked 
the 'No' box for 'hearing loss.'  

On a June 1986 Report of Medical History, the Veteran checked the 
'No' box for 'hearing loss.'  A June 1986 periodic reserve 
examination reflects pure tone thresholds, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
5
20
20

On a February 1988 Report of Medical History, the Veteran checked 
the 'No' box for 'hearing loss.'  

An August 1990 Report of Medical History reflects that the 
Veteran checked the 'No' box for 'hearing loss.'  On a September 
1990 examination, pure tone thresholds were as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
10
25
LEFT
5
5
5
25
25

In December 1991, the Veteran underwent an evaluation with a 
private otolaryngologist.  The report reflects that the Veteran 
was evaluated for complaints of tinnitus in December 1986 due to 
noise exposure around jet engines.  An audiogram obtained at that 
time showed a rather classic pattern of high frequency 
sensorineural hearing loss worse at 4000 Hertz, consistent with 
noise induced hearing loss.  The examiner noted subjective 
complaints of progressive diminishment in speech understanding.  
The examiner's impression was classic tinnitus associated with 
noise induced hearing loss.  

In July 2005, the Veteran underwent a private evaluation for 
tinnitus and hypercusis.  He reported tinnitus since 1961 and 
hypercusis since 1954.  He reported the use of a masker/hearing 
aid device in the 1980's.  He wears ear protection when around 
table saws.  He has intermittently worn a hearing aid in the left 
ear since 1996.  He reported a significant history of noise 
exposure in working around jet engines and other loud sounds 
associated with the flight line work when in the armed forces.  
Audiometric testing indicated normal hearing sensitivity through 
2000 Hertz, dropping from a moderate to moderately severe high-
frequency sensorineural hearing loss bilaterally.  Word 
recognition abilities were 100 percent on the right and 90 
percent on the left.  Otoacoustic emissions, a test of cochlear 
outer hair cell function, indicated reduced and absent emissions 
from 2000 Hertz to 8000 Hertz bilaterally.  The otoacoustic 
emissions were consistent with the audiometric results.  The 
Veteran demonstrated a significant symmetrical high-frequency 
hearing loss bilaterally.  He also experiences a reduced 
intolerance to loud sounds and a bothersome perception of 
tinnitus in both ears.  The examiner opined that given the 
Veteran's reported history of noise exposure in service, it is 
likely that the high-frequency hearing loss and tinnitus could be 
caused from this noise exposure.  

In April 2008, the Veteran underwent a VA audiological 
examination.  The examiner summarized the hearing 
test/audiological findings documented during the Veteran's period 
of active and reserve service.  The examiner noted that the 
Veteran had normal hearing in January 1981, September 1986, and 
August 1990, except for hearing loss at 6000 Hertz in the left 
ear.  The Veteran complained of difficulty hearing and bilateral 
tinnitus.  Certain voices he cannot understand and he cannot hear 
in crowds.  He reported military noise exposure of jet engines, 
generators, equipment, pumps, and saws.  He denied any 
occupational and recreational noise exposure.  Pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
20
40
55
LEFT
15
10
25
50
50

Speech discrimination scores were 96 percent in both ears.  The 
examiner diagnosed mild to moderately severe high frequency 
sensorineural hearing loss for the right ear, and moderate high 
frequency sensorineural hearing loss for the left ear.  The 
examiner opined that hearing loss is less likely as not caused by 
or a result of noise trauma as the Veteran's hearing was within 
normal limits at the time of discharge from active duty service.  
Although he was exposed to loud sounds while on active duty, and 
he denied any occupational or recreational noise exposure, other 
factors such as presbyacusis cannot be ruled out as contributing 
factors to his current hearing impairment.  The examiner opined 
that the Veteran's tinnitus was due to noise trauma in that he 
was exposed to loud noise during service.

As detailed, the evidence establishes that the Veteran's hearing 
was normal upon separation from his first period of active 
service, per customary testing used during that time period, and 
was normal upon his separation from his second period of active 
service, per audiometric testing.  However, while not discussed 
by any of the examiners, the audiological testing conducted in 
June 1964 seemed to show an upward shift of tested thresholds, 
although hearing loss was not diagnosed.  During his period of 
reserve service, which presumably included periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA), he continued to be exposed to noise, to include jet 
engines, and audiometric testing also showed an upward shift of 
tested thresholds, specifically at 3000 and 4000 Hertz.  
Moreover, as detailed by the VA examiner, testing performed 
during reserve service showed hearing loss in the left ear at 
6000 Hertz, although VA does not consider such tested threshold 
in determining hearing loss.  

The negative evidence that tends to support a denial of service 
connection is that hearing loss for VA purposes was not shown 
during reserve examination testing, and the Veteran also denied 
any hearing loss on multiple occasions to include his discharge 
examination from the reserves.  Likewise, the VA examiner 
provided a negative etiological opinion in light of his diagnosed 
presbycusis.  The evidence that tends to favor service connection 
includes the Veteran's June 1964 separation audiological 
examination and audiological examinations conducted during his 
reserve service which show an upward shift of tested thresholds; 
a December 1991 private evaluation which states that in December 
1986 the Veteran showed a rather classic pattern of high 
frequency sensorineural hearing loss worse at 4000 Hertz; and, a 
December 1991 complaint of diminished speech understanding.  
Likewise, the July 2005 audiologist also detected high frequency 
hearing loss and related it to noise exposure during service.  

The Board finds that the evidence of record is in equipoise, and 
affording the Veteran the benefit of the doubt, concludes that 
acoustic trauma occurred in active and reserve service, and 
sensorineural hearing loss manifested as a result of such 
acoustic trauma.  Thus, service connection is warranted for 
bilateral hearing loss.


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for bilateral hearing loss, 
and entitlement to service connection for bilateral hearing loss 
is granted.




REMAND

CLL

The Veteran contends that his CLL is due to service, including 
exposure to pesticide and herbicide exposure.  As detailed, the 
Veteran served from February 1954 to November 1957, and from 
January 1958 to July 1964.  Thus, while he served during the 
Vietnam era, he did not serve in the country of Vietnam.  The 
Veteran asserts exposure to herbicides and pesticides prior to 
the Vietnam era.  Specifically, he reports exposure to herbicides 
and pesticides while stationed at Fort Belvoir, Virginia while 
attending Army technical school for Water Supply and Sanitation.  
Official service records reflect that he was stationed at Fort 
Belvoir from April to June 1954 and at Lockbourne Air Force Base 
(AFB) from June to November 1954.  

The Veteran contends that he operated an early model fogging 
machine from the back of a weapons carrier vehicle.  Fifty-five 
gallon drums were used to mix quantities of DDT and kerosene to 
generate a fog mixture which was distributed on the base proper 
for insect control.  This type of work was performed without 
safety devices, thus he asserts he was exposed to DDT and 
kerosene.  He also asserts that while stationed at Lockbourne 
AFB, he operated a hand cranked hopper containing herbicidal 
products, and this activity was performed without the use of 
facial masks.  He stated that such work was done around the base 
flight line and adjacent buildings to eliminate grasses and weeks 
which might harbor or shelter rodents and flying insects.  He 
stated that this operation was performed each week while he was 
stationed at Lockbourne AFB.  Thereafter, he worked in water 
supply, insect and rodent control, sewage disposal, and base-wide 
sanitation at Turner AFB.  He performed this type of work until 
April 1959.  He also reported that during retraining from April 
to November 1959, he used carbon tetrachloride as a cleaning 
agent for certain electronics equipment and other types of 
equipment.  

Service treatment records contain an August 1954 record which 
reflects the examiner's notation that the Veteran worked with DDT 
chemicals and suffered from headaches.  Another August 1954 
notation reflects that the Veteran's headaches subsided when he 
was not working with DDT.  The Veteran's formal on the job 
training record shows that the Veteran was exposed to chemicals 
used in the eradication of insects and rodents for the period 
from November 1954 to May 1955.  His duties included mixing and 
preparing insecticides and rodenticides, extermination, storing 
chemicals and maintaining the equipment used to exterminate.  
There is no record of his use or exposure to herbicides in 
service.  

On remand, further development should be undertaken to determine 
whether the Veteran was exposed to herbicides during his service, 
to include while he was stationed stateside.  A determination 
should be made as to whether herbicides were used while the 
Veteran was stationed at Ft. Belvoir from April to June 1954, 
whether herbicides were used while the Veteran was stationed at 
Lockbourne AFB from June to November 1954, and whether herbicides 
were used at any other duty stations including Turner AFB during 
the Veteran's periods of service.  

Diabetes mellitus & diabetic peripheral neuropathy

A June 2008 rating decision granted entitlement to service 
connection for diabetes mellitus, type II, assigning a 20 percent 
disability rating, and diabetic peripheral neuropathy, left lower 
extremity, assigning a 10 percent disability rating.  In February 
2009, the Veteran's representative submitted a notice of 
disagreement expressing disagreement with the disability ratings 
assigned.  Under the circumstances, a statement of the case needs 
to be issued with regard to the issue of entitlement to an 
initial rating in excess of 20 percent for diabetes mellitus, 
type II, and entitlement to an initial rating in excess of 10 
percent for diabetic peripheral neuropathy, left lower extremity.  
Accordingly, this matter must be returned to the RO for 
appropriate consideration and issuance of a statement of the case 
with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.	An official at the RO should contact an 
appropriate repository of records, such as 
the National Personnel Records Center (NPRC) 
and/or the Department of the Air Force, to 
request information as to whether the Veteran 
was exposed to herbicides while stationed at 
Fort Belvoir (April to June 1954) and 
Lockbourne AFB (June to November 1954) during 
his first period of active service.

2.	Appropriate action should be taken pursuant 
to 38 C.F.R. § 19.26 in response to the 
February 2009 notice of disagreement, 
including issuance of an appropriate 
statement of the case pertaining to the 
issues of entitlement to an initial rating in 
excess of 20 percent for diabetes mellitus, 
type II, and entitlement to an initial rating 
in excess of 10 percent for diabetic 
peripheral neuropathy, left lower extremity, 
so the Veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal. 

3.	After completion of the above, the RO should 
review the expanded record and readjudicate 
the issue of entitlement to service 
connection for CLL.  If the benefit sought is 
not granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


